Mr. Justice McIver,
in rendering the judgment of the court on this motion, said :
This is a motion by the State, respondent, to dismiss the appeal of the defendant, upon the ground that said appeal is taken from an order which merely carries out a previous judgment of the Circuit Court and the mandate of the Supreme Court, which ordér is therefore not appealable.
Before considering this motion, it is necessary to dispose of a preliminary objection to its hearing at this time made by appellant’s attorney, to wit, that under rule 19 of this court, the motion cannot now be heard. Rule 19 is as follows: “XIX. Motions, other than those that arise on the call of a cause, will be heard at the opening of the court on the morning of the day fixed for the call of causes from the Circuit to which they appertain, and not afterwards, without the special leave of the court. When a party intends to move the court that an appeal be dismissed or the cause stricken from the docket, for any irregularity in the taking of the appeal, or in the record filed in this court, such motion must be made at the time assigned by this rule for the hearing of special motions. All motions, whether made be*578fore the court or a Justice at chambers, as to all matters of fact involved, not appearing on the record filed in this court, and not appertaining to the class of which this court takes judicial notice, must be made on affidavits, copies of which must be served on the opposite party, with notice of the motion, in conformity with chap. XL, title 12, second part of the Code of Procedure, at least four days before the day on which such motion may be heard: Provided, That upon a proper showing for that purpose, the court or justice before whom the motion is made may prescribe a shorter time.” It will be observed that this rule is not imperative, but permissive only. The second paragraph thereof is imperative; but this applies only to irregularities in the taking of the appeal or in the record filed in this court, and is not applicable to this motion. A motion like the present motion can be heard at any time. In fact, such motions are often made and heard without reference to the time assigned for the call of causes from the Circuit to which the case belongs.
Is the motion well founded ? There is no doubt in our minds that it is. In the case of Clayton v. Mitchell (33 S. C., 599), the motion before this court was to dismiss the appeal from a judgment of the Circuit Court conforming to the directions con-, tained in the judgment of this court previously rendered. This court granted the motion, saying: “This being an appeal from a judgment rendered by the Circuit Court in conformity to the instructions of this court at the hearing of the former appeal herein, the matter is clearly not appealable.” There is no difference between this case and Clayton v. Mitchell, supra. The Circuit Judge was not required to resentence the defendant, but to assign a day for the execution of the sentence previously pronounced; and what he did in that respect was an act of supererogation. The Circuit Judge was bound to carry out the judgment of this court — simply to fix a new day for the execution of the sentence. Such has been the practice for perhaps a century. See Miller’s Compilation, p. 151. There was nothing to appeal from. . The Circuit Judge could not undertake to review the judgment of this court.
This court may correct an error. If an error is supposed to have been made, there is a remedy, not by appeal, but by a motion in this court to recall the remittitur and have the matter *579reviewed by petition for a rehearing. But if the remittitur has not been recalled, the action of the Circuit Court thereupon is not appealable, because there is no judgment of the Circuit Court to appeal from.
The court thereupon made the following order, prepared by counsel:
Per Curiam.
It appearing to the satisfaction of the court that the appeal as above stated is made from the order of his honor, Judge Izlar, simply fixing and naming a new day for the execution of a previous judgment of the Circuit Court, which previous judgment had been appealed from and confirmed by this court (any other matter in Judge Izlar’s order being surplus-age), said order of Judge Izlar is clearly not appealable, and therefore the motion is granted and the appeal is dismissed.